Citation Nr: 1427440	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-40 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension with left ventricular hypertrophy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the case was remanded to schedule the Veteran for examinations and obtain medical opinions.  A review of the evidence shows that the Veteran was examined in February 2013.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in an April 2013 rating decision, the RO awarded a separate 30 percent rating under Diagnostic Code 7077 for the Veteran's left ventricular hypertrophy, effective February 13, 2013.  The RO also awarded a separate 30 percent rating for a headache disability as secondary to service-connected hypertension.  The Veteran's rating for hypertension under Diagnostic Code 7101 remained unchanged.  Therefore, the rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's hypertension with left ventricular hypertrophy is manifested by diastolic pressure predominately 100 or more; the highest systolic pressure of record was 168, and the highest diastolic pressure of record was 113.  Left ventricular hypertrophy is manifested by a workload of 5 to 7 METs, with dyspnea, fatigue and dizziness, and an ejection fraction of more than 50 percent.




CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent for hypertension with left ventricular hypertrophy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.104, Diagnostic Codes 7101, 7007 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hypertension with left ventricular hypertrophy has been evaluated as 10 percent disabling from February 2005, forward, under Diagnostic Code 7101.  As noted above, the Veteran's left ventricular hypertrophy was awarded a separate 30 percent rating under Diagnostic Code 7007 from February 2013, forward.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7007,  a 30 percent disability evaluation is warranted where there is a workload of greater than 5 METS, but not greater than 7 METS, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent disability evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted where there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.

Turning to the evidence of record,  the Veteran received treatment from private providers for cardiac conditions and hypertension.  Routine appointments show the Veteran's blood pressure was 100/70, 124/80, 133/103, 126/84 on November 2007, December 2007, January 2008, and February 2008, respectively.  Moreover, a January 2008 echocardiogram shows the Veteran's left ventricular chamber was normal, with a normal ejection fraction of 70 percent.  

Next, March 2008 private treatment records from Cardiology Consultants show the Veteran's blood pressure in was 128/80.  The Veteran also completed an exercise stress test.  His resting blood pressure was 124/80, and the maximum blood pressure was 172/70.  The test was negative for ischemic ST segment changes with normal heart rate and blood pressure response to exercise.  The physician also noted there was no chest pain or arrhythmia, and functional capacity was "good" for the Veteran's age.   

In terms of VA treatment, the Veteran's blood pressure was recorded as 123/84 in April 2007 and 126/88 in August 2010.  In December 2011, the Veteran reported that his at-home blood pressure reading was 140/90.  At that appointment, the Veteran's hypertension was described as benign essential hypertension, and his blood pressure was recorded as 127/81.

The Veteran also underwent a VA heart examination in August 2008.  The examination report indicated there was no history of congestive heart failure, and the Veteran's ejection fraction was 70 to 71 percent.  A diagnosis of mild left ventricular hypertrophy was rendered.  At the 2008 VA hypertension examination, three blood pressure recordings were taken: 124/84, 130/82, 128/84.  The examiner noted that there was no hypertensive heart disease present, and the Veteran's symptoms did not affect occupational or usual daily activities.  

The Veteran was also afforded another VA heart examination in February 2013.  The examiner noted the Veteran's history of hypertension, including the Veteran's report of at-home blood pressure readings ranging from "150s/90s to 170s/100s."  The examiner noted the Veteran's hypertension medications included Lisinopril, Amlodipine and Propranolol.  At the time of the examination, the Veteran's blood pressure was recorded as 168/113.

The examiner found that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  The examiner also indicated that the Veteran did not have myocardial infarction, congestive heart failure, cardiac arrhythmia, any heart valve condition, infectious heart disease, or pericardial adhesions.  In addition, the examiner noted that continuous medication was not required for control of the Veteran's heart condition and that the Veteran had not had any non-surgical or surgical procedures to treat his heart disease, nor had he been hospitalized for treatment.  

An echocardiogram revealed evidence of cardiac hypertrophy, and an interview-based METs test was conducted in which the estimated level of activity resulting in  symptoms such as dyspnea, fatigue, and dizziness was more than 5 METs but not greater than 7 METs.  The examiner noted that the Veteran's heart condition did not impact his ability to work.  

After a review of all the medical and lay evidence, the Board finds that a higher rating is not warranted for the Veteran's hypertension with left ventricular hypertrophy at any time during the appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Codes 7101, 7007; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, under Diagnostic Code 7101, the evidence does not show that the Veteran's diastolic pressure was predominately 110 or more or that his systolic pressure was predominantly 200 or more.  As reflected in the blood pressure readings noted above, the Veteran's highest systolic pressure was 168, and the highest diastolic pressure was 113.  Even the Veteran's reported at-home blood pressure readings were no higher than 170s/100s.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 7101.

With regard to Diagnostic Code 7007, the evidence also does not warrant a higher rating for the Veteran's hypertension with left ventricular hypertrophy.  The Veteran's VA and private treatment records do not show acute or chronic congestive heart failure.  The evidence also does not show a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there is also no left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent.  To the contrary, the echocardiograms of record show ejection fraction of 70 to 71 percent, and the February 2013 examiner indicated dyspnea, fatigue and dizziness resulted from a workload of 5 but no more than 7 METs.  Therefore, the weight of the evidence is against a rating higher than 30 percent under Diagnostic Code 7007.

The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's hypertension with left ventricular hypertrophy.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised in this case.  However, neither the evidence nor the Veteran has asserted that his service-connected hypertension with left ventricular hypertrophy precludes gainful employment.  Indeed, VA examiners have repeatedly indicated that the Veteran's service-connected condition does not have an effect on his usual occupation. 

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension with left ventricular hypertrophy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's use of medication to control blood pressure, and his report of dyspnea, fatigue and dizziness associated with certain levels of activity.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension with left ventricular hypertrophy is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


